Name: Commission Regulation (EEC) No 1652/84 of 12 June 1984 repealing Regulation (EEC) No 1611/84 applying the duty in the Common Customs Tariff to imports of lemons originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 156/22 Official Journal of the European Communities 13 . 6 . 84 COMMISSION REGULATION (EEC) No 1652/84 of 12 June 1984 repealing Regulation (EEC) No 1611/84 applying the duty in the Common Customs Tariff to imports of lemons originating in Spain Whereas the present trend of prices for Spanish products on the representative markets indicates that the conditions set out in the second paragraph of Article 4 of Regulation (EEC) No 2047/70 are fulfilled ; whereas Regulation (EEC) No 1611 /84 should therefore be repealed, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2047/70 (') of 13 October 1970 on imports of citrus fruit originating in Spain , and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1611 /84 of 7 June 1984 (2) applied the duty in the Common Customs Tariff to imports of lemons originating in Spain ; Whereas, pursuant to the second paragraph of Article 4 of Regulation (EEC) No 2047/70 , this rule remains in force until the quotations referred to in Article 2(1 ) of that Regulation , adjusted by the conversion factors and following deduction of transport costs and import charges other than customs duties, remain equal to or higher than the price laid down in Article 3 of that Regulation for three consecutive market days on the representative markets of the Community with the lowest quotations ; Article 1 Commission Regulation (EEC) No 1611 /84 of 7 June 1984 applying the duty in the Common Customs Tariff to lemons imported from Spain is hereby repealed. Article 2 This Regulation shall enter into force on 13 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 228 , 15 . 10 . 1970, p . 2. (2 OJ No L 152, 8 . 6 . 1984, p . 65 .